Citation Nr: 0519516	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-02 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for eye floaters.

3.  Entitlement to an initial rating in excess of 10 percent 
for left leg edema due to circulation problems prior to June 
7, 1999.

4.  Entitlement to an initial rating in excess of 20 percent 
for left leg edema due to circulation problems from June 7, 
1999.

5.  Entitlement to an initial rating in excess of 10 percent 
for right leg edema due to circulation problems prior to June 
7, 1999.

6.  Entitlement to an initial rating in excess of 20 percent 
for right leg edema due to circulation problems from June 7, 
1999.

7.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 until October 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 1998 and January 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The competent evidence does not establish that the 
veteran's currently diagnosed diabetes mellitus is causally 
related to active service.

2.  The competent evidence does not establish that the 
veteran's currently diagnosed eye floaters are causally 
related to active service.

3.  Prior to June 7, 1999, the veteran's left leg edema due 
to circulation problems was manifested by complaints of pain 
and swelling; objectively, only trace edema was demonstrated.

4.  From June 7, 1999, the veteran's left leg edema due to 
circulation problems has been manifested by complaints of 
pain and swelling; objectively, there is persistent edema 
with no showing of skin symptomatology.

5.  Prior to June 7, 1999, the veteran's right leg edema due 
to circulation problems was manifested by complaints of pain 
and swelling; objectively, only trace edema was demonstrated.

6.  From June 7, 1999, the veteran's right leg edema due to 
circulation problems has been manifested by complaints of 
pain and swelling; objectively, there is persistent edema 
with no showing of skin symptomatology.

7.  The evidence of record does not establish that the 
veteran is in a state of helplessness, or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

2.  Chronic eye floaters were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Prior to June 7, 1999, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for left leg edema 
due to circulation problems have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7399-7121 (as in effect prior 
to and from January 12, 1998).

4.  From June 7, 1999, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for left leg edema 
due to circulation problems have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7399-7121 (2004).

5.  Prior to June 7, 1999, the criteria for entitlement to an 
initial evaluation in excess of 10 percent for right leg 
edema due to circulation problems have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7399-7121 (as in 
effect prior to and from January 12, 1998).

6.  From June 7, 1999, the criteria for entitlement to an 
initial evaluation in excess of 20 percent for right leg 
edema due to circulation problems have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7399-7121 (2004).

7.  The requirements for special monthly compensation based 
on the need for regular aid and attendance have not been met. 
38 C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in June 2004 apprised the appellant of the 
information and evidence necessary to substantiate her 
claims.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of her case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  However, it does not 
appear that the veteran underwent a traditional separation 
examination.  She was discharged from service upon 
recommendation of a Physical Evaluation Board (PEB).  The PEB 
decision and accompanying documents are associated with the 
claims file. 

Also of record are reports of VA and private post service 
treatment and examination.  Additionally, a lay statement 
from the veteran's sister is of record.   Moreover, a May 
1996 decision by the Social Security Administration is 
affiliated with the claims folder.  Finally, the veteran has 
submitted statements in support of her claims.

The Board has carefully reviewed the veteran's statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the veteran has not been afforded a VA 
examination with respect to her claimed eye disability of 
floaters.  Such condition was initially treated in service.  
However, such treatment was limited to November 1990 and 
subsequent military records show normal opthamological 
findings.  Because the evidence of record does not 
demonstrate that a chronic eye disability was incurred during 
active duty and because there is no showing of post-service 
treatment proximate to discharge from which a continuity of 
symptomatology could be inferred, an examination is not 
necessary under the requirements of 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and diabetes becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Disability evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Special monthly compensation

Special monthly compensation (SMC) is available where the 
evidence demonstrates a need for aid and attendance.  
38 C.F.R. § 3.350.  To establish such need for aid and 
attendance, the evidence must show that the veteran is in a 
state of helplessness, or is so nearly helpless as to require 
the regular aid and attendance of another person.  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions which the veteran is able to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).

The regulations provide additional compensation on the basis 
of being housebound where the veteran (1) has, in addition to 
a single, permanent service-connected disability rated 100 
percent disabling, additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service- 
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).



I.  Service connection- diabetes  

Factual background

Diabetes was not shown at the time of the veteran's 
enlistment examination in May 1987.  She denied sugar or 
albumin in her urine when completing a report of medical 
history at that time.  She also denied a history of diabetes 
in a November 1990 opthamalmological report.

During service, urinalysis reports showed trace ketones in 
December 1992, January 1993 and May 1993.  In each instance, 
the word "trace" was crossed out and the word "negative" 
was inserted.

A June 1993 laboratory report indicated elevated glucose of 
135 (with a reference range of 65-110 mg/dl).  However, there 
was no finding of diabetes upon physical examination later 
that month.  The veteran raised no complaints in a 
contemporaneous report of medical history.  

The remaining service medical records fail to reveal any 
findings of high blood sugar and contain no diagnoses of 
diabetes.  The veteran was discharged in October 1994 due to 
an unrelated hepatic tumor, on the recommendation of the PEB.  

In an August 1998 VA outpatient treatment report, it was 
noted that lab work showed the veteran to be a diabetic.  She 
was to start a regimen of glyburide.  

In an April 1999 statement, the veteran expressed her belief 
that she had diabetes as early as 1992.  She explained that 
urinalysis reports from Madigan Army Medical Center showed 
three findings of trace ketones.  However, in each instance, 
the notation of "trace" was crossed out and the word 
"negative" was noted.  

In a July 1999 opinion rendered by a VA Medical Consultant, 
it was concluded that the veteran's diabetes was not 
etiologically related to service.  He noted that only one in-
service blood sugar reading was elevated.  That reading, 
which was dated in June 1993 did not indicate whether it was 
fasting or non-fasting.  All other blood sugar findings were 
normal.  Additionally, there was no evidence of glucose in 
the urine.  He acknowledged that trace ketones were noted on 
a few occasions but explained that they were not specific for 
diabetes.  Rather, they could occur in relation to a period 
of minimal caloric intake.  

The VA Medical Consultant further opined that the veteran's 
diabetes was not proximate to or the result of her service-
connected liver disease or peripheral lower extremity pain 
and swelling.  He considered whether the veteran's inferior 
vena cava obstruction caused by her liver mass could have 
resulted in pancreatic disease that in turn could have 
resulted in diabetes.  However, there was no medical evidence 
of intra-abdominal venous distension.  Thus, it was not 
probable that the veteran had pancreatic disease.  

VA outpatient treatment records dated from 2000 to 2002 show 
further care for diabetes.  Such records do not address the 
etiology of that disability.

A private treatment report dated in May 2000 reveals elevated 
blood sugar.  Diabetes type II was diagnosed.  

VA outpatient treatment reports dated in 2004 reflect 
continued care for diabetes.  The veteran was taking several 
medications, including insulin.  A January 2004 report noted 
blood sugar in the 200s, per the veteran's own report. 

An undated medical text from the American Diabetes 
Association notes that normal fasting plasma glucose (FPG) 
levels were under 100 mg/dl.  FPGs between 100 and 125 mg/dl 
indicated pre-diabetes, a condition in which glucose levels 
are higher than normal but not high enough for a diagnosis of 
diabetes.  FPG levels of 126 mg/dl or more on two or more 
tests indicate diabetes without the need for additional 
tests.  



Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   

Here, diabetes mellitus was not diagnosed until 1998.  It is 
true that an in-service finding of elevated blood pressure, 
as well as other findings of trace ketones in the veteran's 
urine, are established.  However, as based on the competent 
opinions of record, such evidence does not demonstrate 
diabetes.  Therefore, as the evidence of record fails to 
establish clinical manifestations of diabetes mellitus within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the evidence of record indicates a 
current diagnosis of diabetes mellitus.  Therefore, the first 
element of a service connection claim has been satisfied.  
However, as will be discussed below, the evidence of record 
fails to establish the remaining elements of a service 
connection claim.

The evidence of record here fails to demonstrate that 
diabetes mellitus was demonstrated in active service.  
Indeed, the service medical records are absent any diagnoses 
of diabetes.  Such records do reveal three instances of trace 
ketones in the veteran's urine.  Those readings occurred in 
December 1992, January 1993 and May 1993.  Additionally, the 
service medical records also show a single finding of 
elevated blood sugar (135 mg/dl) in June 2003.  It was not 
specified whether that reading was fasting or nonfasting.  
However, none of these findings have been construed by 
competent medical professionals as indicating diabetes.  

As explained by the VA examiner in July 1999, the trace 
ketones noted in service were not specific for diabetes.  
Rather, they could occur in relation to a period of minimal 
caloric intake.  Moreover, regarding the elevated blood sugar 
of 135 mg/dl, medical text incorporated in the record from 
the American Diabetes Association states that FPG levels of 
126 mg/dl or more on two or more tests indicate diabetes 
without the need for additional tests.  Here, only one 
elevated blood sugar reading was made in service.  As such, 
it is an insufficient basis for a diagnosis of diabetes.

Moreover, there is no competent evidence relating her current 
diabetes disability to active duty.  In fact, the VA examiner 
in July 1999 reached the opposite conclusion, on the basis 
that blood sugar findings were normal in all but one 
instance.  She also noted the absence of glucose in the 
veteran's urine. 

The VA examiner in July 1999 also concluded that the 
veteran's diabetes was not proximate to or the result of her 
service-connected liver disease or peripheral lower extremity 
pain and swelling.  In this vein, she considered whether the 
veteran's inferior vena cava obstruction caused by her liver 
mass could have resulted in pancreatic disease that in turn 
could have resulted in diabetes.  However, there was no 
medical evidence of intra-abdominal venous distension.  Thus, 
it was not probable that the veteran had pancreatic disease.  
Without a finding of pancreatic disease, there was no 
reasonable basis to find that her diabetes was proximate to 
any service-connected disability.  



The Board finds the conclusions reached by the VA examiner in 
July 1999 to be highly probative.  Indeed, they were issued 
following a complete review of the claims file.  Furthermore, 
no other competent evidence of record refutes such findings.  

In conclusion, the evidence fails to show that diabetes 
mellitus was incurred during active service.  The evidence 
further fails to demonstrate that the current diagnosis of 
diabetes mellitus is causally related to any service-
connected disability, to include a benign liver tumor or 
edema of the left and right legs.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Service connection- eye floaters

Factual background

No opthamalogical disorders were shown at the time of the 
veteran's enlistment examination in May 1987.  She denied eye 
trouble in a report of medical history at that time.  

The service medical records next show that, in November 1990, 
the veteran was assaulted by the police.  She was hit in the 
face by a fist.  The following morning she saw spots as soon 
as she opened her eyes.  She complained of diminished visual 
acuity in the left eye.  There was no pain in the eye orbit.  
The diagnosis was vitreous floaters due to blunt trauma.  It 
was noted that the eyes were healthy. 

A follow-up treatment report dated a few days later showed an 
enlarged blind spot as to the veteran's left eye.  There was 
also decreased sensitivity. 



Approximately two weeks later the veteran continued to 
receive treat for complaints of reduced vision.  At that 
time, she complained of flashes times one week, in additional 
to floaters.  

Objectively, there were no holes or tears in the periphery of 
the eyes and there was no peripheral vitreous detachment.  It 
was concluded that there was no trauma to the eye.  

In a June 1993 physical examination, the veteran's eyes were 
found to be normal.  The veteran denied eye trouble in a 
contemporaneous report of medical history.  

The remaining service medical records fail to reveal any 
findings of eye problems.   The veteran was discharged in 
October 1994 due to an unrelated hepatic tumor, on the 
recommendation of the PEB.  

Following service, an October 1998 VA record was positive for 
eye floaters.  There was a finding of reduced vision in each 
eye.  There was also mild mottling of the macula, both eyes.  
The periphery was clear and intact.  

In an April 2003 VA outpatient treatment report, the veteran 
complained that she still had floaters in her eyes dating 
back to service.  She also reported difficulty focusing from 
near to far.  Objectively, she had normal vitreous, 
peripheral retina and posterior pole as shown by fundoscopy.  
The diagnoses were myopia and astigmatism.  Diabetic 
retinopathy was also noted.  

A December 2004 VA clinical record shows difficulty with 
reading objects far away (nearsightedness).  



Analysis

The evidence of record contains various current diagnoses 
pertaining to the veteran's eyes.  Specifically, myopia, 
astigmatism and diabetic retinopathy have been diagnosed, 
along with eye floaters.   

At this point, the Board observes that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes. 38 C.F.R. § 3.303(c), 4.9 (2004).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  
This is significant in that it precludes an award of service 
connection as to the veteran's myopia.  However, the 
veteran's eye floaters are not congenital refractive errors 
and thus service connection remains possible for that 
disability.

Again, there is a current diagnosis of eye floaters, rendered 
in October 1998.  There is also evidence of treatment for eye 
floaters in service.  Such treatment occurred exclusively in 
November 1990.  Subsequently, the service medical records 
were absent additional complaints or treatment for an eye 
disorder.  In fact, the veteran denied eye problems in an in-
service examination performed in June 1993.  Following 
discharge from service, there is no showing of any eye 
complaints until 1998, several years later.  

Based on the above, then, the evidence fails to demonstrate 
any chronic residuals of the eye floaters treated briefly in 
service during November 1990.  Moreover, there is no eye 
treatment proximate to separation from which a continuity of 
symptomatology could be inferred.  

Indeed, the claims file is absent any competent opinion 
causally relating the veteran's current diagnosis of floaters 
to active service.  While the veteran herself has expressed 
such an opinion, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to show that chronic eye 
floaters were incurred during active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  IR- left leg edema due to circulation problems, prior 
to June 7, 1999

Procedural background

The veteran was initially granted service connection for left 
leg edema and pain due to circulatory problems in a June 1998 
rating decision.  A 10 percent evaluation was assigned, 
effective November 23, 1994.  In April 1999, the veteran 
submitted a notice of disagreement.  (She expressed 
disagreement a second time, in correspondence dated in March 
2000).  

In January 2000, the veteran's disability evaluation was 
increased to 20 percent, from June 7, 1999.

A statement of the case was issued in February 2001.  In 
March 2001, the appeal was perfected.

Factual background

In a March 1995 VA examination report, the veteran complained 
of intermittent numbness and aching in the left leg times 
several months.  She had been told that her liver tumor was 
placing pressure on the inferior vena-cava, causing her 
vascular symptoms.  She reported that she could only walk 
comfortably for 15 minutes.  She also reported intermittent 
swelling of the left leg.  Objectively, there was no edema 


of the left leg.  Her reflexes were 2+ and equal throughout 
and motor and sensory testing was entirely normal.  The 
dorsalis pedis, posterior tibial pulses and femoral pulses 
were all intact.  The diagnosis was lower extremity 
discomfort and intermittent swelling, possibly secondary to 
her liver tumor.  

In a May 1996 SSA determination, the veteran was found to be 
disabled in part due to chronic venous insufficiency of the 
lower extremities.

The veteran was again examined by VA in March 1997.  She 
complained of lower extremity swelling around the ankles.  
She also stated that she experienced severe aching and 
swelling of the left leg if she stands on her feet for 10 to 
15 minutes.  Objectively, there was trace edema of the lower 
extremities.  It was noted that the veteran had not been on 
her feet much that day.  Her dorsalis pedis and posterior 
tibial pulses were 2+ and equal bilaterally.  There was no 
significant tenderness to palpation in those areas.  The 
impression was intermittent severe swelling of the lower 
extremities secondary to venous insufficiency.

In an undated statement, the veteran complained of pain and 
numbness in her left leg.  She stated that she had problems 
standing and sitting.  

In a VA clinical record dated in September 1997, diffuse 
lower extremity pain was noted.  

In an April 1999 letter, the veteran explained that her shoe 
size had increased from a size 9 to a size 10 1/2 as a result 
of lower extremity swelling.  Her legs and thighs were in 
constant pain.  With standing or walking for 15 minutes her 
legs would swell.  Her symptoms would not resolve until she 
could elevate her legs.  

In a May 1999 statement, the veteran again complained of weak 
and painful lower extremities.  Her pain and swelling were 
progressively worsening.  She stated that her pain started 
immediately upon waking.  The pain began in the thighs and 
then spread to the entire legs with dependent positioning.  
Her discomfort decreased in recumbant position.  There was no 
nighttime pain.  Her pain was not clearly claudication pain.  

A May 1999 VA vascular lab consult report revealed findings 
consistent with lower extremity venous compression induced by 
ambulation or maintaining a prolonged upright position.  

In an undated letter, the veteran's sister reported that the 
veteran had problems standing or sitting for long periods of 
time.  Her pain occurred on a daily basis.  

Upon VA examination in December 1999, the veteran he walked 
slowly, with a mild limp and antalgic gait.  Pain was obvious 
from her facial expressions.  There was pitting edema of the 
lower extremities starting below the knee joints, mid-calf 
level.  Pedal pulses were still felt.  There was tenderness 
in the calves on both sides.  No obvious varicose veins were 
noticeable.  Her lower extremities exhibited some decreased 
sensation to pinprick and light touch.  Deep tendon reflexes 
below the knees were also diminished.  Her feet were slightly 
swollen due to stasis.  Vibration sense caused paresthesias 
rather than positive sensation.

A VA outpatient treatment report dated in February 2003 
showed no clubbing, cyanosis or pedal edema of the lower 
extremities.  

A January 2004 VA outpatient treatment report indicated 
slight swelling of the left ankle.  

A July 2004 VA outpatient treatment report showed complaints 
of occasional lower extremity edema.  

The veteran was examined by VA in September 2004.  She had 
complaints of numbness and tingling of the lower extremities.  
The diagnosis was hemangioma (liver tumor), benign, but 
invading inferior vena cava causing IVC partial stenosis with 
edema of the lower extremities.  Such edema was induced by 
ambulation or prolonged standing.  

In a December 2004 letter, E. H. C., M.D., noted that he had 
treated the veteran for her leg disabilities.  He noted her 
complaints of severe pain, both at rest and with activity.  
Such pain primarily involved her upper legs and was 
exacerbated by walking.  Symptoms developed after about 20 
minutes of walking.  Objectively, no evidence of vascular 
insufficiency was found and Doppler evaluation of the legs 
was negative for reflux.  E. H. C. saw nothing in the way of 
peripheral vascular disease that would require intervention 
and, aside from compression stockings, he had no 
recommendations in terms of her lower extremity swelling.

Analysis  

Prior to June 7, 1999, the veteran is assigned a 10 percent 
evaluation for left leg edema due to circulation problems 
pursuant to Diagnostic Code 7399-7121.                                               

It is noted that 38 C.F.R. § 3.104, pertaining to diseases of 
the arteries and veins, was amended during the pendency of 
this appeal, on January 12, 1998.   

Prior to January 12, 1998, Diagnostic Code 7121 provided a 10 
percent rating for unilateral phlebitis or thrombophlebitis 
manifested by persistent moderate swelling of leg not 
markedly increased on standing or walking or persistent 
swelling of the forearm not increased in the dependent 
position.  A 30 percent rating was assigned for persistent 
swelling of leg or thigh, increased on standing or walking 1 
or 2 hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of the arm or forearm, increased in the dependent 
position, moderate discoloration, pigmentation or cyanosis.  
A 60 percent rating required persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration.  A 100 
percent rating was assigned for massive board-like swelling, 
with severe and constant pain at rest.  38 C.F.R. § 4.104, 
Code 7121 (prior to January 12, 1998).

A note to the prior version of Diagnostic Code 7121 instructs 
that, when phlebitis is present in both lower extremities, 
the bilateral factor should be applied.  

As stated above, in order for the veteran to be entitled to 
the next-higher 30 percent evaluation under the old version 
of Diagnostic Code 7121, the evidence of record must 
demonstrate persistent swelling of leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency.  

Here, the veteran raised complaints of left leg swelling, 
such that she could only walk comfortably for 15 minutes.  
However, upon VA examination in March 1995, there was no 
edema of the left leg.  Subsequent examination in March 1997 
showed only trace edema.  No other objective evidence during 
the period in question verifies the veteran's subjective 
complaints of swelling.  As such, assignment of the next-
higher evaluation under Diagnostic Code 7121, as it existed 
prior to January 12, 1998, is not warranted.  Moreover, no 
other Code sections under the old version of 38 C.F.R. 
§ 3.104 afford an initial rating in excess of 10 percent.  
For example, Diagnostic Code 7120, for varicose veins is 
inapplicable as the competent evidence for the period in 
question fails to establish such varicosities.  No other Code 
sections are relevant.  

Based on the foregoing, there is no basis for an evaluation 
in excess of 10 percent for left leg edema under the old laws 
in effect prior to January 12, 1998.

Beginning January 12, 1998, Diagnostic Code 7121 provides 
that a 10 percent evaluation is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
evaluation is warranted where the evidence shows persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent rating applies where the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted where the evidence demonstrates persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration. Finally, a 100 percent evaluation 
applies for massive board-like edema with constant pain at 
rest. 38 C.F.R. § 4.104, Diagnostic Code 7121 (2004).

As stated above, in order to be entitled to the next-higher 
20 percent evaluation for the period in question under the 
current version of the rating schedule, the evidence must 
establish persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

As already explained, despite her subjective complaints of 
persistent left leg swelling, such was not confirmed by the 
objective evidence of record.  To the contrary, no edema was 
shown upon VA examination in March 1995.  Subsequent 
examination in March 1997 showed only trace edema of the left 
leg.  Moreover, no other objective evidence during the period 
in question verifies the veteran's subjective complaints of 
swelling.  As such, assignment of the next-higher evaluation 
under Diagnostic Code 7121, effective January 12, 1998, is 
not warranted.  Furthermore, no other Code sections under the 
revised version of 38 C.F.R. § 3.104 afford an initial rating 
in excess of 10 percent.  For example, Diagnostic Code 7120, 
for varicose veins is inapplicable as the competent evidence 
for the period in question fails to establish such 
varicosities.  No other Code sections are relevant.  

In conclusion, for the period prior to June 7, 1999, there is 
no basis for an evaluation in excess of 10 percent for left 
leg edema under the schedular criteria for cardiovascular 
diseases, either as currently in effect or as they existed 
prior to January 12, 1998.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left leg edema due to circulation problems caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


 
IV.  IR- left leg edema due to circulation problems, from 
June 7, 1999

Factual background

The veteran's medical history with respect to her claim of 
entitlement to a higher initial rating for left leg edema has 
been outlined in full earlier in this decision.  Rather than 
recite the same facts again, the Board refers the reader to 
issue III for this information.  

Analysis

Effective June 7, 1999, the veteran is assigned a 20 percent 
evaluation for left leg edema due to circulation problems 
pursuant to Diagnostic Code 7399-7121.                                               

For the time period in question, only the current version of 
Diagnostic Code 7121 is applicable.  Once again, under that 
Code section, a 20 percent evaluation is warranted where the 
evidence shows persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating applies where 
the disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted where the 
evidence demonstrates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration. Finally, a 100 percent evaluation applies for 
massive board-like edema with constant pain at rest. 38 
C.F.R. § 4.104, Diagnostic Code 7121 (2004).

Thus, in order to be entitled to the next-higher 40 percent 
evaluation under the current version of Diagnostic Code 7121, 
the evidence must show persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

The evidence of record from June 7, 1999, clearly show 
persistent edema.  Indeed, 
a May 1999 VA vascular lab consult report revealed findings 
consistent with lower extremity venous compression induced by 
ambulation or maintaining a prolonged upright position.  
Moreover, upon VA examination in December 1999, there was 
pitting edema of the lower extremities starting below the 
knee joints, mid-calf level.  
Additionally, a January 2004 VA outpatient treatment report 
indicated slight swelling of the left ankle.  A September 
2004 clinical record again noted edema of the lower 
extremities.  

As detailed above, it is undisputed that the veteran has 
edema of the left leg.  However, there is no showing of 
persistent stasis pigmentation or eczema.  Indeed, the 
evidence is silent as to any skin symptoms associated with 
the veteran's left leg edema.  Due to this absence of skin 
problems, the veteran's disability picture more nearly 
approximates the 20 percent evaluation presently assigned as 
of June 7, 1999.  Moreover, a rating in excess of 20 percent 
is not justified through application of any alternate 
Diagnostic Codes.  

In conclusion, for the period beginning June 7, 1999, there 
is no basis for an evaluation in excess of 20 percent for 
left leg edema under the schedular criteria for 
cardiovascular diseases as currently in effect.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
left leg edema due to circulation problems caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

V.  IR- right leg edema due to circulation problems, prior to 
June 7, 1999

Factual background

In a March 1995 VA examination report, the veteran complained 
of intermittent numbness and aching in the right leg times 
several months.  She had been told that her liver tumor was 
placing pressure on the inferior vena-cava, causing her 
vascular symptoms.  She reported that she could only walk 
comfortably for 15 minutes.  She also reported intermittent 
swelling of the right leg.  Objectively, there was no edema 
of the right leg.  Her reflexes were 2+ and equal throughout 
and motor and sensory testing was entirely normal.  The 
dorsalis pedis, posterior tibial pulses and femoral pulses 
were all intact.  The diagnosis was lower extremity 
discomfort and intermittent swelling, possibly secondary to 
her liver tumor.  

In a May 1996 SSA determination, the veteran was found to be 
disabled in part due to chronic venous insufficiency of the 
lower extremities.

The veteran was again examined by VA in March 1997.  She 
complained of lower extremity swelling around the ankles.  
She also stated that she experienced severe aching and 
swelling of the right leg if she stands on her feet for 10 to 
15 minutes.  Objectively, there was trace edema of the lower 
extremities.  It was noted that the veteran had not been on 
her feet much that day.  Her dorsalis pedis and posterior 
tibial pulses were 2+ and equal bilaterally.  There was no 
significant tenderness to palpation in those areas.  The 
impression was intermittent severe swelling of the lower 
extremities secondary to venous insufficiency.

In an undated statement, the veteran complained of pain and 
numbness in her right leg.  She stated that she had problems 
standing and sitting.  

In a VA clinical record dated in September 1997, diffuse 
lower extremity pain was noted.  

In a May 1999 statement, the veteran again complained of weak 
and painful lower extremities.  Her pain and swelling were 
progressively worsening.  She stated that her pain started 
immediately upon waking.  The pain began in the thighs and 
then spread to the entire legs with dependent positioning.  
Her discomfort decreased in recumbant position.  There was no 
nighttime pain.  Her pain was not clearly claudication pain.  

A May 1999 VA vascular lab consult report revealed findings 
consistent with lower extremity venous compression induced by 
ambulation or maintaining a prolonged upright position.  

In an undated letter, the veteran's sister reported that the 
veteran had problems standing or sitting for long periods of 
time.  Her pain occurred on a daily basis.  

Upon VA examination in December 1999, the veteran he walked 
slowly, with a mild limp and antalgic gait.  Pain was obvious 
from her facial expressions.  There was pitting edema of the 
lower extremities starting below the knee joints, mid-calf 
level.  Pedal pulses were still felt.  There was tenderness 
in the calves on both sides.  No obvious varicose veins were 
noticeable.  Her lower extremities exhibited some decreased 
sensation to pinprick and light touch.  Deep tendon reflexes 
below the knees were also diminished.  Her feet were slightly 
swollen due to stasis.  Vibration sense caused paresthesias 
rather than positive sensation.

A VA outpatient treatment report dated in February 2003 
showed no clubbing, cyanosis or pedal edema of the lower 
extremities.  

A July 2004 VA outpatient treatment report showed complaints 
of occasional lower extremity edema.  

The veteran was examined by VA in September 2004.  She had 
complaints of numbness and tingling of the lower extremities.  
The diagnosis was hemangioma (liver tumor), benign, but 
invading inferior vena cava causing IVC partial stenosis with 
edema of the lower extremities.  Such edema was induced by 
ambulation or prolonged standing.  

In a December 2004 letter, E. H. C., M.D., noted that he had 
treated the veteran for her leg disabilities.  He noted her 
complaints of severe pain, both at rest and with activity.  
Such pain primarily involved her upper legs and was 
exacerbated by walking.  Symptoms developed after about 20 
minutes of walking.  Objectively, no evidence of vascular 
insufficiency was found and Doppler evaluation of the legs 
was negative for reflux.  E. H. C. saw nothing in the way of 
peripheral vascular disease that would require intervention 
and, aside from compression stockings, he had no 
recommendations in terms of her lower extremity swelling.

Analysis

Prior to June 7, 1999, the veteran is assigned a 10 percent 
evaluation for right leg edema due to circulation problems 
pursuant to Diagnostic Code 7399-7121.                                               

It is noted that 38 C.F.R. § 3.104, pertaining to diseases of 
the arteries and veins, was amended during the pendency of 
this appeal, on January 12, 1998.   

Prior to January 12, 1998, Diagnostic Code 7121 provided a 10 
percent rating for unilateral phlebitis or thrombophlebitis 
manifested by persistent moderate swelling of leg not 
markedly increased on standing or walking or persistent 
swelling of the forearm not increased in the dependent 
position.  A 30 percent rating was assigned for persistent 
swelling of leg or thigh, increased on standing or walking 1 
or 2 hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of the arm or forearm, increased in the dependent 
position, moderate discoloration, pigmentation or cyanosis.  
A 60 percent rating required persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration.  A 100 
percent rating was assigned for massive board-like swelling, 
with severe and constant pain at rest.  38 C.F.R. § 4.104, 
Code 7121 (prior to January 12, 1998).

A note to the prior version of Diagnostic Code 7121 instructs 
that, when phlebitis is present in both lower extremities, 
the bilateral factor should be applied.  

As stated above, in order for the veteran to be entitled to 
the next-higher 30 percent evaluation under the old version 
of Diagnostic Code 7121, the evidence of record must 
demonstrate persistent swelling of leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency.  

Here, the veteran raised complaints of right leg swelling, 
such that she could only walk comfortably for 15 minutes.  
However, upon VA examination in March 1995, there was no 
edema of the right leg.  Subsequent examination in March 1997 
showed only trace edema.  No other objective evidence during 
the period in question verifies the veteran's subjective 
complaints of swelling.  As such, assignment of the next-
higher evaluation under Diagnostic Code 7121, as it existed 
prior to January 12, 1998, is not warranted.  Moreover, no 
other Code sections under the old version of 38 C.F.R. 
§ 3.104 afford an initial rating in excess of 10 percent.  
For example, Diagnostic Code 7120, for varicose veins is 
inapplicable as the competent evidence for the period in 
question fails to establish such varicosities.  No other Code 
sections are relevant.  

Based on the foregoing, there is no basis for an evaluation 
in excess of 10 percent for right leg edema under the old 
laws in effect prior to January 12, 1998.

Beginning January 12, 1998, Diagnostic Code 7121 provides 
that a 10 percent evaluation is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
evaluation is warranted where the evidence shows persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent rating applies where the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted where the evidence demonstrates persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration. Finally, a 100 percent evaluation 
applies for massive board-like edema with constant pain at 
rest. 38 C.F.R. § 4.104, Diagnostic Code 7121 (2004).

As stated above, in order to be entitled to the next-higher 
20 percent evaluation for the period in question under the 
current version of the rating schedule, the evidence must 
establish persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.

As already explained, despite her subjective complaints of 
persistent right leg swelling, such was not confirmed by the 
objective evidence of record.  To the contrary, no edema was 
shown upon VA examination in March 1995.  Subsequent 
examination in March 1997 showed only trace edema of the 
right leg.  Moreover, no other objective evidence during the 
period in question verifies the veteran's subjective 
complaints of swelling.  As such, assignment of the next-
higher evaluation under Diagnostic Code 7121, effective 
January 12, 1998, is not warranted.  Moreover, no other Code 
sections under the revised version of 38 C.F.R. § 3.104 
afford an initial rating in excess of 10 percent.  For 
example, Diagnostic Code 7120, for varicose veins is 
inapplicable as the competent evidence for the period in 
question fails to establish such varicosities.  No other Code 
sections are relevant.  

In conclusion, for the period prior to June 7, 1999, there is 
no basis for an evaluation in excess of 10 percent for right 
leg edema under the schedular criteria for cardiovascular 
diseases, either as currently in effect or as they existed 
prior to January 12, 1998.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right leg edema due to circulation problems caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

VI.  IR- right leg edema due to circulation problems, from 
June 7, 1999

Factual background

The veteran's medical history with respect to her claim of 
entitlement to a higher initial rating for right leg edema 
has been outlined in full earlier in this decision.  Rather 
than recite the same facts again, the Board refers the reader 
to issue "V." for this information.  

Analysis

Effective June 7, 1999, the veteran is assigned a 20 percent 
evaluation for right leg edema due to circulation problems 
pursuant to Diagnostic Code 7399-7121.                                               

For the time period in question, only the current version of 
Diagnostic Code 7121 is applicable.  Once again, under that 
Code section, a 20 percent evaluation is warranted where the 
evidence shows persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating applies where 
the disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted where the 
evidence demonstrates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration. Finally, a 100 percent evaluation applies for 
massive board-like edema with constant pain at rest. 38 
C.F.R. § 4.104, Diagnostic Code 7121 (2004).

Thus, in order to be entitled to the next-higher 40 percent 
evaluation under the current version of Diagnostic Code 7121, 
the evidence must show persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

The evidence of record from June 7, 1999, clearly show 
persistent edema.  Indeed, 
a May 1999 VA vascular lab consult report revealed findings 
consistent with lower extremity venous compression induced by 
ambulation or maintaining a prolonged upright position.  
Moreover, upon VA examination in December 1999, there was 
pitting edema of the lower extremities starting below the 
knee joints, mid-calf level.  
Additionally, a January 2004 VA outpatient treatment report 
indicated slight swelling of the left ankle.  A September 
2004 clinical record again noted edema of the lower 
extremities.  

As detailed above, it is undisputed that the veteran has 
edema of the right leg.  However, there is no showing of 
persistent stasis pigmentation or eczema.  Indeed, the 
evidence is silent as to any skin symptoms associated with 
the veteran's right leg edema.  Due to this absence of skin 
problems, the veteran's disability picture more nearly 
approximates the 20 percent evaluation presently assigned as 
of June 7, 1999.  Moreover, a rating in excess of 20 percent 
is not justified through application of any alternate 
Diagnostic Codes.  

In conclusion, for the period beginning June 7, 1999, there 
is no basis for an evaluation in excess of 20 percent for 
right leg edema under the schedular criteria for 
cardiovascular diseases as currently in effect.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
right leg edema due to circulation problems caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

VII.  Special monthly compensation- regular aid and 
attendance

Factual background

In an undated letter, the veteran's sister reported that the 
veteran had problems standing or sitting for long periods of 
time.  Her pain occurred on a daily basis.  The veteran also 
experienced fatigue on a regular basis.  The sister explained 
that she cleaned, cooked, shopped for groceries and did 
laundry for the veteran.  She also assisted the veteran with 
her daily activities.  Further, she provided transportation 
to appointments.  

In a June 1999 letter, the veteran explained that she had a 
significant decrease in blood flow to her legs after walking 
or sitting for 10 or more minutes.  As a result, she was 
unable to perform household activities such as cleaning, 
cooking, grocery shopping or other daily activities.  

In December 1999, the veteran was examined to evaluate her 
need for regular aid and attendance.  She walked slowly, with 
a mild limp and antalgic gait.  Pain was obvious from her 
facial expressions.  There was pitting edema of the lower 
extremities starting below the knee joints, mid-calf level.  
Pedal pulses were still felt.  There was tenderness in the 
calves on both sides.  No obvious varicose veins were 
noticeable.  There liver was not particularly enlarged or 
tender, no ascites were detected and there was no jaundice.  
Her lower extremities exhibited some decreased sensation to 
pinprick and light touch.  Deep tendon reflexes below the 
knees were also diminished.  Upper body range of motion 
findings were normal.  There was limitation of motion of the 
hips and knee joints.  Regarding the ankles, dorsiflexion and 
plantar flexion caused pain, with a positive Homan's sign-
type sensation in the calves.  Her feet were slightly swollen 
due to stasis.  Vibration sense caused paresthesias rather 
than positive sensation.  Romberg sign was negative.  Her 
blood sugars were bouncing up and down.  

Following the objective examination, it was noted that the 
veteran was vulnerable to getting chronic thrombophlebitis 
because of the combination of her chronic edema, swelling and 
stasis problems of the lower extremities and the 
hyperviscosity that occurs in diabetic patients.  The veteran 
was also found to have mild diabetic neuropathy of the legs, 
characterized by diminished sensations, diminished reflexes 
and abnormal pains.  The veteran was deemed unable to drive.  
She was also found to require help and supervision around the 
house at least on a weekly basis.  She could not get herself 
to the clinic to receive diabetic control.  Without such 
control, her lower extremity problems could exacerbate.  

The veteran underwent another VA examination in December 
1999, this time to ascertain housebound status.  The veteran 
could walk unassisted, but did so very slowly. It was noted 
that a walker might be of assistance.  The veteran only left 
her home to see doctors.  She also needed daily assistance 
for self-care.  Following the evaluation, it was determined 
that daily skilled services were not indicated.  

The veteran was again examined by VA in September 2004.  Her 
posture and general appearance were normal.  The veteran 
lived with four children and a friend in a first floor 
apartment.  She was almost independent as to daily activities 
but required assistance with driving.  

Further regarding the veteran's ability to function, it was 
noted that she walked with a straight cane.  She also used a 
walker on occasion.  She had numbness of the lower 
extremities and was a fall risk.  The veteran had edema +1 
and peripheral neuropathy secondary to diabetes mellitus.  
She also had intermittent claudication.  She could not 
ambulate a block without the assistance of another person due 
to leg pain and claudications.  

Following the examination, it was certified that the veteran 
required daily personal healthcare services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.  

Analysis

The veteran contends that she is entitled to special monthly 
compensable (SMC) based on the need for regular aid and 
attendance.  To establish such need for aid and attendance, 
the evidence must show that the veteran is in a state of 
helplessness, or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.352(a).  

In support of the claim, the veteran and her sister have 
submitted correspondence explaining that the service-
connected disabilities caused pain and fatigue.  Such 
disabilities also precluded long periods of standing or 
sitting.  As a result, the veteran was unable to perform 
household activities such as cleaning, cooking, grocery 
shopping or other daily activities.  Indeed, the veteran's 
sister performed such tasks for her. 

The Board acknowledges the above statements, and notes that 
there is no dispute that the veteran faces physical 
limitations as a result of her service-connected 
disabilities.  It is without question that such disabilities 
cause pain and discomfort.  It is further without question 
that the veteran ambulates very slowly, with the need for 
assistive devices.  She could walk no further than one block 
independently.  However, it must be remembered that such 
limitation, in and of itself, has already been contemplated 
in the assignment of her disability evaluations, which 
currently combine to 70 percent.  The sole question in the 
instant analysis is not whether the veteran is hindered in 
her daily life, but whether such limitation actually requires 
daily assistance.  For the reasons discussed below, the Board 
finds that the need for aid and attendance have not been 
demonstrated.

In reviewing the competent evidence of record, there is no 
showing that the veteran lacks the ability to dress herself, 
keep herself ordinarily clean, feed herself or attend to the 
wants of nature.  The evidence also fails to show a frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  Additionally, there has been no 
showing that the veteran requires assistance to protect her 
from hazards or dangers incident to her daily environment.  
Moreover, upon VA examination in December 1999, it was 
determined that daily skilled services were not indicated.  
At that time, it was commented that the veteran would require 
assistance "at least on a weekly basis," but not daily.  
Upon subsequent VA examination in September 2004, the 
veteran's posture and appearance were normal and she "almost 
independent as to daily activities but required assistance 
with driving."  

In finding that the need for aid and attendance has not been 
demonstrated, it is noted that the VA examiner in September 
2004 certified that the veteran required daily personal 
healthcare services of a skilled provider without which the 
veteran would require hospital, nursing home or other 
institutional care.  However, such conclusion is found to be 
entirely inconsistent with that examiner's findings in that 
same September 2004 examination.  Again, at that time her 
posture and appearance were normal and she "almost 
independent as to daily activities but required assistance 
with driving."  Because the VA examiner's conclusion in 
September 2004 is so greatly at odds with the specific 
findings made at that evaluation, such conclusion loses 
probative weight and fails to serve as a basis for a grant of 
the benefits sought on appeal.  

For the reasons discussed above, a grant of special monthly 
compensation based on the need for regular aid and attendance 
is not warranted here.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for diabetes is denied.

Service connection for eye floaters is denied.

An initial rating in excess of 10 percent for left leg edema 
due to circulation problems prior to June 7, 1999, is denied.

An initial rating in excess of 20 percent for left leg edema 
due to circulation problems from June 7, 1999, is denied.  

An initial rating in excess of 10 percent for right leg edema 
due to circulation problems prior to June 7, 1999, is denied.

An initial rating in excess of 20 percent for right leg edema 
due to circulation problems from June 7, 1999, is denied.

Special monthly compensation based on the need for regular 
aid and attendance is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


